--------------------------------------------------------------------------------

TERMINATION AGREEMENT AND RELEASE

     This termination agreement and release (the “Agreement”) is made and
entered into effective as of the Effective Date (defined below), by and between
Revett Minerals Inc. and its subsidiary corporations, Revett Silver Company, RC
Resources, Inc. and Genesis, Inc. (hereinafter referred to collectively as
“Revett”), whose address is 11115 East Montgomery Drive, Suite G, Spokane
Valley, Washington 99206; and William Orchow (hereinafter referred to as
“Orchow”), whose address is 67 P Street, Salt Lake City, Utah 84103.

RECITALS:

     A. Orchow is currently employed as the president and chief executive
officer of Revett Silver Company pursuant to the terms of an employment
agreement dated January 1, 2004, as amended (the “Employment Agreement”), and is
also the president and chief executive officer of Revett Minerals Inc., RC
Resources, Inc. and Genesis, Inc.

     B. Orchow desires to resign and voluntarily terminate his employment
relationship with Revett, and Revett desires to accommodate his resignation and
such termination, however Orchow and Revett have agreed that he shall continue
as a director of Revett Minerals and Revett Silver and he will be entitled to
receive normal the compensation for director services as is approved by the
Compensation Committee of Revett.

     C. Revett and Orchow are entering into this Agreement to confirm and
memorialize their understanding and agreement regarding the termination of
Orchow’ employment by Revett.

AGREEMENT:

     In consideration of the premises, the mutual promises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Revett and Orchow agree as
follows:

1. Definitions.

     1.1 Agreement means this Termination Agreement and Release, and any
modification or amendment of such agreement that is approved or consented to in
writing by Revett and Orchow.

     1.2 Effective Date has the meaning that is ascribed to it in Section 3.1 of
this Agreement.

     1.3 Employment Agreement has the meaning that is ascribed to it in the
first recital of this Agreement, above.

     1.4 Options has the meaning that is ascribed to it in Section 3.4 of this
Agreement.

     1.5 Orchow means William Orchow and his heirs.

     1.6 Revett means, collectively: Revett Minerals Inc., a Canadian
corporation; Revett Silver Company, a Montana corporation; RC Resources, Inc., a
Montana corporation; and Genesis, Inc., a Montana corporation. Revett also means
the respective successors or assigns of the aforementioned corporations,
including any successor(s) created by merger, consolidation or other
reorganization.

TERMINATION AGREEMENT AND RELEASE - 1

--------------------------------------------------------------------------------

2. Prior Agreements.

     All agreements previously entered into by and between Revett and Orchow
relating to the termination of Orchow’s employment by Revett, if any, are hereby
revoked and shall be of no further force or effect, and the provisions of this
Agreement alone shall govern such termination.

3. Termination of Employment; Salary; Payment of Severance Benefit; and
Continuing Duties and Obligations.

     3.1 Termination of Employment. Revett hereby accepts Orchow’s resignation
and the voluntary termination of his employment by Revett, such termination to
be effective as of the close of 5:00 p.m., Spokane time, on October 1, 2008 (the
“Effective Date”).

     3.2 Salary. Revett agrees to pay Orchow any regular salary to which he is
entitled through the period ending September 14, 2008.

     3.3 Severance Payment. Revett agrees to pay Orchow a severance benefit in
the amount of $605,000 on the Effective Date in accordance with paragraph 2 of
section six of the Employment Agreement, which benefit shall be in lieu of any
salary, accrued vacation pay, performance bonuses and other incentive
compensation, or other benefits or compensation to which Orchow may be entitled
pursuant to the Employment Agreement (other than the salary specified in Section
3.1 of this Agreement, the stock options specified in Section 3.5 of this
Agreement, and the other benefits specified in Section 3.6 of this Agreement),
it being understood and agreed by Orchow that any claims or entitlements to such
other compensation are hereby expressly and irrevocably waived.

     3.4 Consulting Agreement. Revett agrees to retain Orchow as a consultant
for the period commencing with the Effective Date and ending twelve (12) months
after the Effective Date or ending on any other period as mutually agreed, upon
and the terms and subject to the conditions set forth in this Section 3.4.

     (a) Duties. As a consultant to Revett, Orchow shall devote such time and
attention to the business of Revett as shall be mutually agreed by Revett and
Orchow.. Without limiting the generality of the foregoing and unless the board
of directors of Revett and Orchow mutually agree otherwise, Orchow shall: (i)
assist the board of directors in facilitating the orderly transition of
management of Revett; (ii) undertake and perform such other duties as the board
of directors may reasonably authorize or request; and (iii) with the consent of
the board of directors, provide written notices to third parties and other
persons with whom Revett does business of Orchow’s retirement and such other
transitional matters as the board of directors wishes to communicate.

     (b) Compensation. As full and complete compensation for the services to be
performed by him as a consultant, Revett agrees to issue Orchow as promptly as
possible, and in no event later than October 10, 2008, (i) such number of shares
of common stock of Revett as is determined by dividing the sum of $100,000 by
the volumetric weighted average per share price of Revett’s common stock, which
will bear a restrictive legend, as reported on the Toronto Stock Exchange
including and during the five-day period immediately preceding the Effective
Date;(ii) the net sum of $150,000 on January 15, 2009 (for greater clarity it is
agreed that Revett shall reimburse Orchow for any usual company paid share of
FICA and Medicare); and (iii) any other additional compensation that may be
mutually agreed upon from time to time.

TERMINATION AGREEMENT AND RELEASE - 2

--------------------------------------------------------------------------------

     3.5 Incentive Stock Options. As of the Effective Date, Orchow was the
beneficial and record holder of options to purchase 300,000 shares of common
stock of Revett Minerals Inc. and 400,000 shares of common stock of Revett
Silver Company (collectively, the “Options”). Such Options shall continue in
full force and effect after the Effective Date, shall be exercisable at the
prices forth therein (or in any plan, resolution or arrangement pursuant to
which such Options were granted), and shall expire as of the date or dates set
forth therein. Nothing in this Agreement shall be construed or interpreted as
limiting the efficacy of such Options, it being understood and agreed that
Orchow’s employment by Revett is not being terminated for “cause” as such term
is defined in the Employment Agreement.

     3.6 Other Benefits. All other benefits to which Orchow is entitled under
the Employment Agreement except for his continuing participation in any
Revett-sponsored 401(k) plan, which shall terminate as of the Effective Date,
shall continue for a period of twelve months from and after the Effective Date;
provided, however, that if Orchow is employed during such twelve-month period
and receives or is entitled to receive benefits from his employer that are equal
to or better than the benefits payable by Revett pursuant to this Section 3.5,
then Revett’s obligation to continue to pay such benefits shall terminate.

4. Releases and Indemnities.

     4.1 Orchow Release and Indemnity. Orchow hereby releases and agrees to hold
Revett, its directors, officers, employees and agents harmless from any and all
claims, demands, or causes of action, whether known or unknown, that may or are
capable of being asserted by Orchow in respect of the Employment Agreement or
his employment by Revett.

     4.2 Company Release and Indemnity. Revett hereby releases and agrees to
hold Orchow harmless from any and all claims, demands, or causes of action,
whether known or unknown, that may or are capable of being asserted by Revett in
respect of the Employment Agreement or Orchow’s employment by Revett.

5. Advice of Counsel. Revett and Orchow each mutually represent and warrant to
the other that it or he has carefully reviewed this Agreement, has had such
opportunity as it or he thinks necessary to consult with counsel of its or his
choice concerning the Agreement, fully understands its terms, and enters into
the Agreement freely and voluntarily.

6. Confidentiality. Orchow acknowledges that while an employee of Revett he was
exposed to unique, valuable and special confidential information, know-how, and
trade secrets that are the property of Revett or those with whom it does
business. Orchow agrees that for a twenty four month period from the Effective
Date, so long as such confidential information, know-how, and trade secrets
remain protectable, he will not use or divulge them and will not undertake any
employment or other position competitive with the Company wherein the complete
fulfillment of the duties of such competitive position would inherently call
upon him to reveal, base judgments upon, or otherwise use any such confidential
information, know-how, or trade secrets. Orchow further agrees that reports,
files, prospect files and other materials integral to Revett’s business used or
produced by him or coming into his possession by or through his status as an
employee of Revett are the property of Revett and shall be surrendered to Revett
no later than September 30, 2008, without retaining any copies, extracts or
notes thereof. Finally, Orchow agrees that this Agreement and all of its terms,
conditions and matters referenced herein are confidential and may not be
disclosed to any third party, unless required by law without Revett’s consent.

TERMINATION AGREEMENT AND RELEASE - 3

--------------------------------------------------------------------------------

7. General Provisions.

     7.1 Venue and Governing Law. This Agreement is made in accordance with and
shall be interpreted and governed by the laws of the State of Washington. If any
action or other proceeding shall be brought on or in connection with this
Agreement, the venue of such action shall be in Spokane County, Washington.

     7.2 Attorney's Fees. In the event that it shall become necessary for either
of the parties to obtain the services of an attorney in order to enforce the
provisions of this Agreement, then, in that event, the defaulting party shall
pay the prevailing party all reasonable attorney's fees and all costs incurred
in connection therewith, including the costs of any appeal.

     7.3 Assignments. This Agreement is personal to each of the parties hereto,
and neither party may assign or delegate any of the rights or obligations
hereunder without first obtaining the written consent of the other party. No
assignment or assumption of any obligation hereunder shall relieve either party
hereto from liability for any obligation hereunder.

     7.4 Amendment. No amendment, waiver or modification of this Agreement or of
any term or condition hereof shall be valid or effective unless in writing and
approved by Revett and Orchow.

     7.5 Arbitration. All disputes arising under this Agreement shall be
resolved through arbitration. The arbitration of any dispute hereunder shall be
conducted in accordance with Chapter 7.04 of the Revised Code of Washington. The
cost of any such arbitration shall be borne equally by Revett and Orchow.

     7.6 Severability. Each provision of this Agreement shall be considered
severable and if, for any reason, any provision hereof or remedy herein provided
is determined to be invalid, such invalidity shall not impair the operation or
effect of the remaining provisions hereof which are valid.

     7.7 Successors. Except as expressly provided otherwise herein, all of the
rights of the parties hereunder shall inure to the benefit of and all
obligations of the parties hereunder shall bind the parties' heirs, personal
representatives, successors and assigns.

     7.8 No Trust Relationship. Nothing contained in this Agreement and no
action taken pursuant to the provisions of this Agreement shall create or be
construed to create a trust of any kind, or a fiduciary relationship between
Revett and Orchow. Any amounts or assets referred to in this Agreement, except
for those funds or assets paid to Orchow, shall continue for all purposes to be
a part of the general funds of Revett, and no person other than Revett shall by
virtue of the provisions of this Agreement have any interest in such funds. To
the extent that any person acquires a right to receive payments from Revett
under this Agreement, such rights shall be no greater than the right of any
unsecured creditor of Revett.

     7.9 Descriptive Headings. Titles to the sections and paragraphs of this
Agreement are for information purposes only.

TERMINATION AGREEMENT AND RELEASE - 4

--------------------------------------------------------------------------------

EXECUTED as of the Effective Date.

REVETT:   Revett Minerals Inc.,     a Canadian corporation             By: ”John
Shanahan”     John G. Shanahan, its authorized signatory     Revett Silver
Company,     a Montana corporation             By: “John Shanahan”     John G.
Shanahan, its authorized signatory             ORCHOW:   “Bill Orchow”    
William Orchow

TERMINATION AGREEMENT AND RELEASE - 5

--------------------------------------------------------------------------------